Case: 5:21-cr-O0406-PAB Doc #: 1 Filed: 05/27/21 1 of 23. PagelD #: 1

 

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

  

 

EASTERN DIVISION
UNITED STATES OF AMERICA, ) INDICTMENT
)
Plaintiff, )
) woce JUDGE BARKER
Vv. ) mae? 6° q PS B
THOMAS MOX, ) ENO.
RYAN CASADY, ) Title 18, United States Code,
ELIZABETH BALJAK, ) Sections 1035, 1347, 1349,
MEGHAN ILG, ) and 2; Title 42, United States
) ~ Code, Section 1320a-
Defendants. ) 7b(b)(2)(B)
GENERAL ALLEGATIONS

 

At all times material herein:
Defendants and Related Entities

1. Defendant THOMAS MOX (“MOX”) and Person 1 owned, controlled, and
operated Jen&Co Marketing, LLC (“Jen&Co”), a medical marketing company located in Grove
City, Ohio. MOX also owned, controlled, and operated First Choice Medical Equipment, LLC
(“First Choice”), a durable medical equipment company located in Grove City, Ohio.

2. Defendant RYAN CASADY owned, controlled, and operated Comprehensive
Care Holdings, LLC (“Comprehensive Care”) and Active Lifestyle Medical Supply, LLC
(“Active Lifestyle”), durable medical equipment companies located in Uniontown, Ohio.

3. Defendant ELIZABETH BALJAK was a resident of Pataskala, Ohio, and licensed

by the State of Ohio as a registered nurse and a certified nurse practitioner.
Case: 5:21-cr-O0406-PAB Doc #: 1 Filed: 05/27/21 2 of 23. PagelD #: 2

4. Defendant MEGHAN ILG was a resident of Solon, Ohio, and licensed by the
State of Ohio as a registered nurse and a certified nurse practitioner.
5. Clinician | was a resident of Cleveland, Ohio, and licensed by the State of Ohio

as a registered nurse and a certified nurse practitioner.

6. Company 1 was a telemedicine company located in New York.
7. Company 2 was a telemedicine company located in Maryland.
8. BALJAK contracted with Company 1 and Company 2 to provide services as a

certified nurse practitioner, including issuing prescriptions to patients.

9. Royal Physician Network, LLC (“Royal Physicians”) (not charged herein) was a
telemedicine company located in Georgia.

10. Clinician 1 contracted with Royal Physicians to provide services as a certified
nurse practitioner, including issuing prescriptions to patients.

11. Company 3 was a telemedicine company located in Massachusetts.

12. ILGcontracted with Company 3 to provide services as a certified nurse
practitioner, including issuing prescriptions to patients.

13. Together, Royal Physicians, Company 1, Company 2, and Company 3 are
referred to herein as “the telemedicine companies.”

14. Company 4 was a lead generation company located in the province of British
Colombia, Canada.

15. Company 5 was a telemedicine company located in Georgia.

16. Company 6 was a telemedicine company located in Georgia.

17. Ruach Ziklag Holdings, LLC, d.b.a. KP Network, LLC (““KPN”) (not charged

herein), was a lead generation company located in Deerfield Beach, Florida.
Case: 5:21-cr-O0406-PAB Doc #: 1 Filed: 05/27/21 3 of 23. PagelD #: 3

18. Company 7 was a medical marketing company located in the province of Panama,
Panama.
19. Company 8 was a medical marketing company located in Florida.

20. Together, Jen&Co, Company 7, and Company 8 are referred to herein as “the
medical marketing companies.”

21. In accordance with Ohio Revised Code Sections 4723.43(C) and 4723.481, an
individual licensed by the State of Ohio as a certified nurse practitioner could, in collaboration
with one or more physicians or podiatrists, provide preventive and primary care services, provide
services for acute illnesses, and evaluate, promote patient wellness, and prescribe drugs and
therapeutic devices.

The Medicare Program

22. The Medicare Program (“Medicare”) was a federal health care program providing
benefits to persons who were over the age of 65 or disabled. Medicare was administered by the
Centers for Medicare and Medicaid Services (“CMS”), a federal agency under the United States
Department of Health and Human Services. Individuals who received Medicare benefits were
referred to as Medicare beneficiaries (“beneficiaries”).

23. Medicare was a “Federal health care program” as defined in Title 42, United
States Code, Section 1320a-7b(f) and a “health care benefit program” as defined in Title 18,
Unites States Code, Section 24(b). |

24. | Medicare was divided into four parts, which helped cover specific services:
hospital insurance (Part A), medical insurance (Part B), Medicare Advantage (Part C), and

prescription drug benefits (Part D).
Case: 5:21-cr-O0406-PAB Doc #: 1 Filed: 05/27/21 4 of 23. PagelD #: 4

25. Specifically, Medicare Part B provided coverage for medically necessary
physician office services and outpatient care, including coverage for durable medical-equipment,
prosthetics, orthotics, and supplies (“‘DMEPOS”), such as off-the-shelf (“OTS”) ankle braces,
knee braces, back braces, elbow braces, wrist braces, and hand braces (collectively “braces”).
OTS braces required minimal self-adjustment for appropriate use and did not require expertise in
trimming, bending, molding, assembling, or customizing to fit to an individual patient.

26. CMS contracted with various companies to receive, adjudicate, process, and pay
Part B claims, including claims for braces. CMS also contracted with the Unified Program
Integrity Contractor (“UPIC”), contractors that investigated fraud, waste, and abuse. As part of
an investigation, the UPIC could conduct a clinical review of medical records to ensure that
payment is made only for services that meet all Medicare coverage and medical necessity
requirements.

27. | DMEPOS companies, physicians, and other healthcare providers that provided
services and DMEPOS to Medicare beneficiaries were referred to as Medicare providers
(“providers”). To participate in Medicare, providers were required to submit an application in .
which they agreed to abide by the policies, procedures, rules, and regulations governing
reimbursement. To receive Medicare funds, enrolled providers, together with their authorized
agents, employees, and contractors, were also required to abide by all provisions of the Social
Security Act, the regulations promulgated under the Social Security Act, and applicable policies,
procedures, rules, and regulations issued by CMS and its authorized agents and contractors.

28. Specifically, a DMEPOS company enrolled as a provider by completing and
submitting form CMS-855S. As provided in form CMS-855S, a DMEPOS company had to

meet certain requirements to obtain and retain billing privileges with Medicare, including: (1)
Case: 5:21-cr-O0406-PAB Doc #: 1 Filed: 05/27/21 5 of 23. PagelID#: 5

_ providing complete and accurate information on the form CMS-8558S, with any changes to the
information on the form reported within 30 days, (2) disclosing persons and/or organizations
with ownership interests or managing control of the DMEPOS company; (3) abiding by | !
applicable Medicare laws, regulations, and program instructions, including Title 42, United
States Code, Section 1320a-7b(b), the federal anti-kickback statute; (4) acknowledging that the
payment of a claim by Medicare was conditioned upon the claim and the underlying transaction
complying with such laws, regulations, and program instructions; and (5) refraining from
knowingly presenting or causing to be presented a false or fraudulent claim for payment by
Medicare and submitting claims with deliberate ignorance or reckless disregard for their truth or
falsity.

29. If Medicare approved a provider’s application, Medicare assigned the provider a
Medicate Provider Identification Number (“PIN” or “provider number”). A provider who was
assigned a Medicare PIN and provided services and DMEPOS to beneficiaries was able to
submit claims for reimbursement to the Medicare contractor/carrier that included the PIN
assigned to the provider. Payments under the Medicare program were often made directly to a
provider of the goods or services, rather than to a Medicare beneficiary. This payment occurred
when the provider submitted the claim to Medicare for payment, either directly or through a
billing company.

30. | Under Medicare Part B, claims for braces had to be reasonable and medically
necessary for the treatment or diagnosis of the patient’s illness or injury. Medicare used the
term “ordering” or “referring” provider to identify the physician or certified nurse practitioner
who ordered, referred, or certified a service or item, including DMEPOS, in that claim.

Individuals ordering or referring these services or items were required to have the appropriate
Case: 5:21-cr-O0406-PAB Doc #: 1 Filed: 05/27/21 6 of 23. PagelD #: 6

training, qualifications, and licenses to provide such services. A Medicare claim was required to
set forth, among other things, the beneficiary’s name, the date the services or items were
provided, the cost of the services or items, the name and identification number of the physician
or certified nurse practitioner who ordered the services or items, and the identification number of
the brace provider that provided the services or items. Providers conveyed this information to
Medicare by submitting claims using billing codes and modifiers.

31. To be reimbursed from Medicare for braces, a submitted claim had to include
accurate and thorough documentation demonstrating that the prescribed braces were medically
necessary. Medicare did not pay claims procured through kickbacks or bribes.

32. Medicare regulations required providers enrolled with Medicare to maintain
complete and accurate patient medical records reflecting the medical assessment and diagnosis of
their patients, as well as records documenting actual treatment of the patients to whom services
were provided and for whom claims for payment were submitted by the provider. Medicare
required complete and accurate patient medical records so that Medicare could verify that the
services and items were provided as described on the claim form.

33. To receive reimbursement for a covered service from Medicare, a provider
submitted a claim, either electronically or using a form (e.g., a CMS-1500 form or UB-92),
containing the required information appropriately identifying, among other things, the provider,
patient, and services rendered or items provided.

Telemedicine

34. Telemedicine allowed providers, such as certified nurse practitioners, to evaluate,

diagnose, and treat patients remotely—without the need for an in-person visit—by using

telecommunications technology, such as video, internet, or telephone.
Case: 5:21-cr-O0406-PAB Doc #: 1 Filed: 05/27/21 7 of 23. PagelD #: 7

35. The telemedicine companies hired licensed medical providers, including certified
nurse practitioners, to furnish telemedicine services to patients. Telemedicine companies

typically paid nurse practitioners a fee to conduct consultations with patients.

Beneficiary Leads

36. Beneficiary leads were electronic files containing the information of patients and
potential patients. Beneficiary leads were used by medical marketing companies to contact
potential patients, and by telemedicine companies to evaluate patients and potential patients.
Beneficiary leads came in three types depending on the detail of patient information contained
therein.

37. Raw beneficiary leads (“raw leads”) were beneficiary leads that contained only
basic beneficiary information, such as name, contact information, and a potential good or service
in which the beneficiary may have interest.

38. | Long-form beneficiary leads (“long-form leads”) were collections of beneficiary
data, including beneficiary personal identifiers and medical diagnoses. Long-form leads
included all the beneficiary data needed to bill Medicare except for a DMEPOS prescription.

39. | Completed beneficiary leads (“completed leads”) were long-form leads combined
together with the DMEPOS prescription needed to bill Medicare.

40. Lead generation companies, including Company 4 and KPN, prepared and caused
to be prepared long-form leads for sale to others, including the medical marketing companies.

Al. MOxX and Person 1, through Jen&Co, entered into sham agreements with lead
generation companies, including Company 4 and KPN. These agreements purported to be for
lawful raw leads when, in fact, and as MOX and Person | well knew, they were for long-form

leads.
Case: 5:21-cr-00406-PAB Doc #:1 Filed: 05/27/21 8 of 23. PagelD #: 8

42. The medical marketing companies purchased long-form leads from lead
generation companies, and DMEPOS prescriptions from telemedicine companies. The medical
marketing companies then combined the long-form leads with the DMEPOS prescriptions to
form completed leads, which they sold to durable medical equipment companies, including
Comprehensive Care and First Choice. These durable medical equipment companies then used
the completed leads to bill Medicare or cause Medicare to be billed for DMEPOS that were (a)
not medically necessary, (b) never requested by the recipient beneficiary, and (c) derived from
kickbacks.

COUNT 1
(Conspiracy to Commit Health Care Fraud, 18 U.S.C. § 1349)

The Grand Jury charges:

43, Paragraphs | through 42 of this Indictment are re-alleged and incorporated by
reference as though fully set forth herein.

44. From on or about March 2, 2018, to on or about September 9, 2019, in the
Northern District of Ohio, Eastern Division, and elsewhere, Defendants THOMAS MOx,
RYAN CASADY, ELIZABETH BALJAK, MEGHAN ILG, and others known and unknown to
the Grand Jury, did knowingly and intentionally combine, conspire, confederate, and agree with
each other to knowingly and willfully execute, and attempt to execute, a scheme and artifice to
defraud a health care benefit program affecting commerce, as defined in Title 18 United States
Code, Section 24(b), that is, Medicare, and to obtain, by means of false and fraudulent pretenses,
representations and promises, money and property owned by, and under the custody and control

of a health care benefit program, that is Medicare, in connection with the delivery of and
Case: 5:21-cr-O0406-PAB Doc #:1 Filed: 05/27/21 9 of 23. PagelD #: 9

payment for health care benefits, items, and services, in violation of Title 18, United States Code,
Section 1347 (Health Care Fraud).
Objects of the Conspiracy

45. The objects of the conspiracy were to: (a) defraud Medicare; (b) obtain payment
for claims to which the conspirators knew they were not entitled; (c) unlawfully enrich the
conspirators; and (d) prevent detection of the conspiracy.

Manner and Means of the Conspiracy

It was part of the conspiracy that:

46, ELIZABETH BALJAK, MEGHAN ILG, and Clinician 1, while contracted with
the telemedicine companies, signed prescriptions for braces for beneficiaries regardless of
medical necessity, in the absence of a pre-existing doctor-patient relationship, without a physical
examination, and frequently without any contact with the beneficiary whatsoever (“fraudulent
prescriptions”).

47. The telemedicine companies electronically transferred these fraudulent
prescriptions to medical marketing companies, including Jen&Co, Company 7, and Company 8,
which packaged them as part of the completed leads to refer to others in exchange for kickbacks
and bribes.

48. | MOX and Person 1 entered into sham agreements with lead generation
companies, including Company 4 and KPN, to disguise the payment of kickbacks and bribes for
the referral of long-form leads to Jen&Co.

49. MOX, CASADY, and Person 1 entered into written agreements with each other,

and with others, for payment and receipt of kickbacks and bribes in exchange for the referral of
Case: 5:21-cr-00406-PAB Doc #:1 Filed: 05/27/21 10 of 23. PagelD #: 10

completed leads from Jen&Co to Comprehensive Care, First Choice, and others for the ordering
and arranging of braces.

50. MOX and CASADY invented or caused to be invented false beneficiary
information, including gender, level of pain, and location of pain, when the true and accurate
information was missing from long-form leads and completed lead.

Acts in Furtherance of the Conspiracy

51. From on or about November 3, 2019, to on or about May 2, 2019, while
employed by Company 3, ILG signed the following fraudulent prescriptions for DMEPOS and
caused them to be submitted to Medicare for reimbursement:

a. On or about November 3, 2018, to Patient 2 for one back brace. This
prescription was false and fraudulent in that Patient 2 did not need a back
brace and the diagnostic information ILG reported was false.

b. On or about December 21, 2018, to Patient 3, two knee braces, two
suspension sleeves, two wrist braces, and one back brace. This prescription
was false and fraudulent in that there was no medical need for Patient 3 to use
any braces and the diagnostic information ILG reported was false.

c. On or about March 1, 2019, to Patient 15, one back brace, one knee brace, one
shoulder brace, and one suspension sleeve. This prescription was false and
fraudulent in that there was no medical need for Patient 15 to use any braces
and the diagnostic information ILG reported was false.

d. On or about March 14, 2019, to Patient 16, two wrist braces. This
prescription was false and fraudulent in that there was no medical need for

Patient 16 to use wrist braces.

10
Case: 5:21-cr-00406-PAB Doc #:1 Filed: 05/27/21 11 of 23. PagelD #: 11

e. On or about May 2, 2019, to Patient 1 for two ankle braces, two knee braces,

two suspension sleeves, one shoulder brace, and one wrist brace. This
‘ prescription was false and fraudulent in that there was no medical need for
Patient | to use any braces.

52. From on or about December 5,2018, to on or about March 15, 2019, while
employed by Company | and/or Company 2, BALJAK signed the following fraudulent
prescriptions for braces and caused them to be submitted to Medicare for reimbursement:

f. On or about December 5, 2018, to Patient 6, for one knee brace, one
suspension sleeve, and one back brace. This prescription was false and
fraudulent in that there was no medical need for Patient 6 to use any braces
and the diagnostic information BALJAK reported was false.

g. On or about December 12, 2018, to Patient 7, for two knee braces, two ankle
braces, two suspension sleeves, and one back brace. This prescription was
false and fraudulent in that there was no medical need for Patient 7 to use any
braces.

h. On or about March 24, 2019, to Patient 4, for two ankle braces, two knee
braces, two suspension sleeves, and one back brace. This prescription was
false and fraudulent in that there was no medical need for Patient 4 to use any
braces and the diagnostic information BALJAK reported was false.

i. On or about March 15, 2019, to Patient 5, for two knee braces, two suspension
sleeves, and one back brace..This prescription was false and fraudulent in that

there was no medical need for Patient 5 to use any braces.

1]
Case: 5:21-cr-00406-PAB Doc #:1 Filed: 05/27/21 12 of 23. PagelD #: 12

53. From on or about October 9, 2018, to on or about December 11, 2018, while
employed by Royal Physicians, Clinician | signed the following fraudulent prescriptions for
braces and caused them to be submitted to Medicare for reimbursement:

a. On or about October 9, 2018, to Patient 9, for two knee braces, two. wrist
braces, and two suspension sleeves. This prescription was false and fraudulent
in that there was no medical need for Patient 9 to use any braces.

b. On or about December 11, 2018, to Patient 8, for two knee braces, two wrist
braces, two suspension sleeves, and one back brace. This prescription was
false and fraudulent in that there was no medical need for Patient 8 to use any
braces.

54. On or about May 7, 2018, MOX, through First Choice, submitted a CMS-855S
form to become a Medicare DMEPOS provider.

55. On or about the following dates, MOX and Person 1, through Jen&Co, paid
kickbacks and bribes to the following entities in the following amounts in exchange for referring

long-form leads to Jen&Co:

Approx. Date Approx. Amount Entity

$35,750 | KPN

     

 

~~ October 25, 2018

 

 

 

 

 

56. On or about the following dates, MOX and Person 1, through Jen&Co, paid
kickbacks and bribes to the following entities in the following amounts in exchange for referring

‘signed DMEPOS prescriptions to Jen&Co:

12
Case: 5:21-cr-00406-PAB Doc #:1 Filed: 05/27/21 13 of 23. PagelD #: 13

Approx. Date Approx. Amount Entity

       

 

 

 

January 18,2019. + +| ~~ *$28,350. ~‘| Company 5

 

 

 

57. On or about the following dates, MOX, through First Choice, submitted and

caused to be submitted to Medicare the following false and fraudulent claims:

Approx. Date Approx. Billed Petia Prescriber

mount
ry 4, 2018 to January °

    
 

 

 

October 16, 2018 to October 18, 2018 $3,691 Patient 9 | Clinician 1

 

 

$4940 | Patient | LG

 

 

 

 

 

 

May 9, 2019 to May 14,2019]

 

58. From on or about August 27, 2018 to on or about September 9, 2019, MOX,
through First Choice, billed Medicare approximately $3,526,734.48.

59. On or about December 18, 2017, CASADY, through Comprehensive Care,
submitted a CMS-855S form to become a Medicare DMEPOS provider.

60. Onor about the following dates, CASADY, through Comprehensive Care, paid
kickbacks and bribes to the following entities in the following amounts in exchange for referring

completed leads to Comprehensive Care:

Approx. Date Approx. Amount Entity

         

 

© July 19, 2018
| December 17, 2018 | ~ $140,500 ‘Company 8

 

 

 

 

 

n a Apel 9, 2019 3 a 2 a $175.50 z Company 7

 

61. On or about the following dates, CASADY, through Comprehensive Care,

submitted and caused to be submitted to Medicare the following false and fraudulent claims:

13
Case: 5:21-cr-00406-PAB Doc #:1 Filed: 05/27/21 14 of 23. PagelD #: 14

Approx. Date Approx. Billed Patient Prescriber

 
        

 

December 17,2018 ~~ $3953. ~+*|- *Patient 6

 

 

 

 

- December 17, 2018 to December 19,2018 | $5,926 | Patient 7 LJ

~ December 31,2018 to Tanuary 2. 2019} $5557) Patients | Clinician 1
March 25,2019 to March 26,2019 | = $4,641 =| PatientS_ | | BALJAK
— Apri 3.2019 to April 4.2019 “$5,926 | Patient | BALIAK

 

 

 

 

 

 

62. From on or about March 2, 2018, to on or about April 16, 2019, CASADY,
though Comprehensive Care, billed Medicare approximately $19,373,195.97.
All in violation of Title 18, United States Code, Section 1349.

COUNTS 2-4
(False Statements Relating to Health Care Matters, 18 U.S.C. § 1035(a))

The Grand Jury further charges:

63. Paragraphs | through 42 of this Indictment are re-alleged and incorporated by
reference as though fully set forth herein.

64. On or about the dates set forth below, in the Northern District of Ohio, Eastern
Division, and elsewhere, Defendant MEGHAN ILG, in a matter involving a health care benefit
program, specifically Medicare, did knowingly and willfully (a) falsify, conceal, and cover up by
trick, scheme, and device material facts, and (b) make and cause to be made materially false,
fictitious, and fraudulent statements and representations, and made and used materially false
writings and documents, knowing the same to contain any materially false, fictitious, and
fraudulent statements and entities, in connection with the delivery of and payment for health care

benefits, items, and services, in that ILG prepared and signed medical records and braces

14
Case: 5:21-cr-00406-PAB Doc #:1 Filed: 05/27/21 15 of 23. PagelD #: 15

prescriptions in which (a) ILG falsely stated that she determined through her interaction with the —
Medicare beneficiary that a particular course of treatment, including the prescription of braces,
was reasonable and medically necessary; (b) ILG falsely stated that she administered certain
diagnostic testing; (c) ILG falsely diagnosed the beneficiary with medical conditions to support
the prescription of certain braces; and (d) ILG falsely attested that the information in the medical
record was true, accurate, and complete, each record constituting a separate count of this

Indictment:

Count Approx. Date eau Record Containing False Statements

 

 

 

3 March 1, 2019 Patient 15 Medical records and detailed written
orders for one back brace, one knee
brace, one shoulder brace, and one
suspension sleeve
Medical: records and d tailed written -

 

 

  
 

       
 

4 | May 2.2019 | Patient 1 |

 
    

- 1b Ces, two suspension sleeves, ‘one. ss
-| shoulder brace, and one wrist brace _ us

  

 

 

 

 

 

 

 

All in violation of Title 18, United States Code, Sections 1035(a).

COUNTS 5-8
(False Statements Relating to Health Care Matters, 18 U.S.C. § 1035(a))

The Grand Jury charges:

65. Paragraphs | through 42 of this Indictment are re-alleged and incorporated by
reference as though fully set forth herein.

66. On or about the dates set forth below, in the Northern District of Ohio, Eastern
Division, and elsewhere, Defendant ELIZABETH BALJAK, in a matter involving a health care

benefit program, specifically Medicare, did knowingly and willfully (a) falsify, conceal, and

i)
Case: 5:21-cr-00406-PAB Doc #:1 Filed: 05/27/21 16 of 23. PagelD #: 16

cover up by trick, scheme, and device material facts, and (b) make and cause to be made
materially false, fictitious, and fraudulent statements and representations, and made and used
materially false writings and documents, knowing the same to contain any materially false,
fictitious, and fraudulent statements and entities, in connections with the delivery of and payment
for health care benefits, items, and services, in that BALJAK prepared and signed medical
records and braces prescriptions in which (a) BALJAK falsely stated that she determined through
her interaction with the Medicare beneficiary that a particular course of treatment, including the
prescription of braces, was reasonable and medically necessary; (b) BALJAK falsely stated that
she administered certain diagnostic testing; (c) BALJAK falsely diagnosed the beneficiary with
medical conditions to support the prescription of certain braces; and (d) BALJAK falsely attested
that the information in the medical record was true, accurate, and complete, each record

constituting a separate count of this Indictment:

Count Approx. Date ttt Containing False Statements
and Concealment of Medical Facts

 

 

Medical records and detailed written
orders for two ankle braces, two knee
braces, two suspension sleeves, and one
back brace
‘Medical records and detailed written a
| ord ‘one knee brace, one
of | suspension sleeve, and one Baek bic: a
8 December 12, 2018 | Patient 7 | Medical records and detailed written
orders for two knee braces, two ankle

-| braces, two suspension sleeves, and one
back brace

 

~6 | March 24, 2019

 

 
  

   

7 | December 5, 2018 | Patient 6 |

 

 

 

 

 

 

 

All in violation of Title 18, United States Code, Sections 1035(a).

16
Case: 5:21-cr-00406-PAB Doc #:1 Filed: 05/27/21 17 of 23. PagelD #: 17

COUNTS 9-12
(Health Care Fraud, 18 U.S.C. §§ 1347 and 2)

The Grand Jury further charges:

67. Paragraphs 1 through 42 of this Indictment are re-alleged and incorporated by
reference as though fully set forth herein.

68. From on or about August 27, 2018, to on or about September 9, 2019, in the
Northern District of Ohio, Eastern Division, and elsewhere, Defendant THOMAS MOXxX, Person
1, and others known and unknown to the grand jury, knowingly and willfully executed, and
attempted to execute, the above described scheme and artifice to defraud a federal health care
benefit program, that is, Medicare, and to obtain by means of the false and fraudulent pretenses,
representations, and promises, described herein, money and property owned by, and under the
custody and control of Medicare, by causing false and fraudulent claims to be submitted to
Medicare, in connection with the delivery of and payment for health care benefits, items and
services.

69. On or about the date below, in the Northern District of Ohio, Eastern Division,
and elsewhere, MOX, Person 1, and others known and unknown to the grand jury, through First
Choice, submitted and caused to be submitted to Medicare claims for medically unnecessary

DMEPOS, each submission constituting a separate count of this Indictment: -

Count PN) at em Pes DMEPOS Prescribed Approx. Billed Patient
PN

  
 

7 | Patient 3

    

| January 8,2018 | braces,andonebackbrace | =.)
10 September 9, 2018 | One back brace, one $2,774 Patient 10
shoulder brace, one knee
brace, and one suspension
sleeve
11 | March 8, 2019 | One back brace, one knee. $4,076 Patient 15
to = brace, one suspension sleeve, |p

 

 

 

 

 

 

 

 

 

17
Case: 5:21-cr-00406-PAB Doc.#:1 Filed: 05/27/21 18 of 23. PagelD #: 18

Count PN aby em TKS DMEPOS Prescribed Approx. Billed —_ Patient

ount

       

 

12 March 27, 2019 Two wrist braces ~ $1,326 | Patient 16

 

 

 

 

 

 

 

All in violation of Title 18, United States Code, Sections 1347 and 2.

COUNTS 13-16
(Health Care Fraud, 18 U.S.C. § 1347)

' The Grand Jury further charges:

70. Paragraphs | through 42 of this Indictment are re-alleged and incorporated by
reference as though fully set forth herein.

7). From on or about March 2, 2018, to on or about April 16, 2019, in the Northern
District of Ohio, Eastern Division, and elsewhere, Defendant RYAN CASADY, and others
known and unknown to the grand jury, knowingly and willfully executed, and attempted to
execute, the above described scheme to defraud a federal health care benefit program, that is,
Medicare, and to obtain by false and fraudulent pretenses, representations, and promises,
described herein, money and property owned by, and under the custody and control of Medicare,
by causing false and fraudulent claims to be submitted to Medicare, in connection with the
delivery of and payment for health care benefits, items and services.

72. Onor about the dates specified as to each count below, in the Northern District of
Ohio, Eastern Division, and elsewhere, CASADY, and others known and unknown to the grand
jury, through Comprehensive Care, submitted and caused to be submitted to Medicare claims for
medically unnecessary DMEPOS, each submission constituting a separate count of this

Indictment:

18
      

 

 

 

 

 

 

 

 

 

Approx. Date DMEPOS Prescribed Approx. Billed Patient
PAIL . .
14 December 17, 2018 | Two knee braces, two ankle $5,926 Patient 7
to braces, two suspension
December 19, 2018 | sleeves, and one back brace
15 | February 27,2019 | One knee braceandone | $1,387.81 | Patient 11
2 oe suspension sléeve. 2 ee Be
16 April 2, 2019 Two ankle braces, two knee $5,926 Patient 4
to braces, two suspension
April 4, 2019 sleeves, and one back brace

 

 

All in violation of Title 18, United States Code, Section 1347.

COUNTS 17-19
(Health Care Fraud, 18 U.S.C. §§ 1347 and 2)

The Grand Jury further charges:

73. Paragraphs | through 42 of this Indictment are re-alleged and incorporated by
reference as though fully set forth herein.

74. From on or about March 2, 2018, to on or about April 16, 2019, in the Northern
District of Ohio, Eastern Division, and elsewhere, Defendant THOMAS MOX, RYAN
CASADY, Person 1, and others known and unknown to the grand jury, knowingly and willfully
executed, and attempted to execute, the above described scheme and artifice to defraud a federal
health care benefit program, that is, Medicare, and to obtain by false and fraudulent pretenses,
representations, and promises, described herein, money and property owned by, and under the
custody and control of Medicare, by causing false and fraudulent claims to be submitted to
Medicare, in connection with the delivery of and payment for health care benefits, items and
services.

75. On or about the dates specified as to each count below, in the Northern District of

Ohio, Eastern Division, and elsewhere, THOMAS MOX, RYAN CASADY, Person 1, and others

19
Case: 5:21-cr-00406-PAB Doc #:1 Filed: 05/27/21 20 of 23. PagelD #: 20

known and unknown to the grand jury, through Comprehensive Care, submitted and caused to be
submitted to Medicare claims for DMEPOS that were derived from completed leads referred to
Comprehensive Care, by Jen&Co, in exchange for kickbacks and bribes, each submission

constituting a separate count of this Indictment:

Count Approx. Date DMEPOS Prescribed Approx. Billed Patient

 

 

18 July 13,2018 | Two knee braces, two ankle $5,926 Patient 13
to braces, two suspension sleeves,
| July 17, 2018 and one back brace
19 | July 26,2018 | Two knee braces, two ankle | $5,9:
et two. suspension sleeves, ae
and one back brace |

 

   

        
 
  

 

 

 

 

 

 

_ | July 30, 2018

 

All in violation of Title 18, United States Code, Sections 1347 and 2.
COUNTS 20-21
(Offer and Payment of Kickbacks in Connection with a Federal Health Care Program,
42 U.S.C § 1320a-7b(b)(2)(B))

The Grand Jury further charges:

76. Paragraphs | through 42 of this Indictment are re-alleged and incorporated by
reference as though fully set forth herein.

77. On or about the dates specified as to each count below, in the Northern District of
Ohio, Eastern Division, and elsewhere, defendant THOMAS MOX, Person 1, and others known
and unknown to the grand jury, did knowingly and willfully offer to pay, and did pay,
remunerations, directly and indirectly, overtly and overtly, in cash and in kind, that is, kickbacks
and bribes to Company 4 and Company 5, to induce Company 4 and Company 5 to purchase, _
order, and arrange for, and recommend purchasing and ordering, any good and item, namely,

durable medical equipment, such as braces, for which payment was made in whole or in part

under a Federal health care program, as defined by 42 U.S.C. § 1320a-7b(f), namely, Medicare,

20
Case: 5:21-cr-00406-PAB Doc #:1 Filed: 05/27/21 21 of 23. PagelD #: 21

as set forth below, each payment constituting a separate count of this Indictment:

Count Approx. Date Approx. Amount

 
 

 

 

October 25, 2018 | Payment of $35,750 from Jen&Co to KPN

 

 

 

 

All in violation of Title 42, United States Code, Sections 1320a-7b(b)(2)(B).
COUNTS 22-24 |
(Offer and Payment of Kickbacks in Connection with a Federal Health Care Program,
42 U.S.C § 1320a-7b(b)(2)(B))
The Grand Jury further charges:
78. Paragraphs | through 42. of this Indictment are re-alleged and incorporated by
reference as though fully set forth herein.
79. On or about the dates specified as to each count below, in the Northern District of
Ohio, Eastern Division, and elsewhere, defendant RYAN CASADY, and others known and
unknown to the grand jury, did knowingly and willfully offer to pay, and did pay, remunerations,
~ directly and indirectly, overtly and overtly, in cash and in kind, that is, kickbacks and bribes to
Jen&Co, Company 7, and Company 8, to induce Jen&Co, Company 7, and Company 8, to
purchase, order, and arrange for, and recommend purchasing and ordering, any good and item,
namely, durable medical equipment, such as braces, for which payment was made in whole or in

part under a Federal health care program, as defined by 42 U.S.C. § 1320a-7b(f), namely,

Medicare, as set forth below, each payment constituting a separate count of this Indictment:

  
 
  

  

Approx. Amount

 
  

 

Count Approx. Date

19, 201 $23,75

    
 

 
 

 

] 23. | December 17, 2018 | Payment of $140,500 from Comprehensive Care to Company 8

 

 

 

 

 

   

 

 

2]
Case: 5:21-cr-00406-PAB Doc #:1 Filed: 05/27/21 22 of 23. PagelD #: 22

All in violation of Title 42, United States Code, Sections 1320a-7b(b)(2)(B).

| FORFEITURE

The Grand Jury further charges:

73. For the purpose of alleging forfeiture pursuant to Title 18, United States Code,
Sections 981(a)(1)(C) and 982(a)(7), and Title 28, United States Code, Section 2461(c), the |
allegations of Counts 1 through 19 are incorporated herein by reference. Asa result of the
foregoing offenses, Defendant THOMAS MOX, RYAN CASADY, ELIZABETH BALJAK, and
MEGHAN ILG, shall forfeit to the United States any property real or personal, which constitutes
or is derived from proceeds traceable to a violation of the charge set forth in Counts 1; and any
property, which constitutes or is derived, directly or indirectly, from gross proceeds traceable to
the commission of the violations charged in Counts 2 through 19; including, but not limited to, a
money judgment in the amount of the proceeds traceable to the violations charged in Counts 1
through 19,

Substitute Assets
If, as a result of any act or omission Defendant, any property subject to forfeiture:
a. cannot be located upon the exercise of due diligence;
b. has been transferred or sold to, or deposited with, a third person;
c. has been placed beyond the jurisdiction of the Court;
d. has been substantially diminished in value; or
e. has been comingled with other property which cannot be subdivided
without difficulty;
the United States intends, pursuant to Title 21, United States Code, Section 853(p), as

incorporated by Title 28, United States Code, Section 2461(c), to seek forfeiture of any other

22
Case: 5:21-cr-00406-PAB Doc #:1 Filed: 05/27/21 23 of 23. PagelD #: 23

property of Defendant up to the value of the forfeitable property described above.

A TRUE BILL.

Original document—Signatures on file with the Clerk of Courts, pursuant to the E-Government
Act of 2002.

23
